Exhibit 10.1 

 

 



MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

This Membership Interest Purchase Agreement (this “Agreement”) is made and
entered into as of May 29, 2020 (the “Effective Date”), by and among individuals
set forth on the signature page hereto (each a “Seller” and collectively the
“Sellers”) and NEXGEL, inc., a Delaware corporation with a principal address of
2150 Cabot Blvd. West, Suite B, Langhorne, Pennsylvania 19047 (“NexGel”).

 

BACKGROUND

 

A.       The Sellers in the aggregate own all of the outstanding Membership
Interests of Sport Defense LLC, a Delaware limited liability company (the
“Target”). All terms not otherwise defined herein shall have the meanings set
forth in the Target’s Limited Liability Company Agreement.

 

B.       This Agreement contemplates a transaction in which NexGel will purchase
from the Sellers, and the Sellers will sell to NexGel, all of the outstanding
Membership Interests of the Target for the consideration set forth below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                  Agreement To Sell And Purchase.

 

1.1              Sale and Purchase of Membership Interests. Subject to the terms
and conditions hereof, each Seller hereby agrees to issue and sell to NexGel,
and NexGel agrees to purchase from each Seller, all of the Membership Interests
of Target for an aggregate purchase price of $375,000 payable through the
issuance of an aggregate of 9,375,000 shares of NexGel’s Common Stock, par value
$0.001 (the “Purchase Price Shares”).

 

1.2              Purchase Price Shares. The Purchase Price Shares shall be
allocated to the Sellers on an individual basis as set forth on Exhibit A
attached hereto and incorporated herein by reference. All of Purchase Price
Shares shall be “restricted securities” as such term is defined by Rule 144
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).

 



 1. 

 

 

2.                  Representations And Warranties Of NexGeL.

 

NexGel hereby represents and warrants to each of the Sellers as of the Effective
Date as follows:

 

2.1              Organization, Good Standing and Qualification. NexGel is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. NexGel has all requisite power and authority to own
and operate its properties and assets, to execute and deliver this Agreement, to
issue and sell the Purchase Price Shares and to carry out the provisions of this
Agreement and to carry on its business as presently conducted. NexGel is duly
qualified to do business and is in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and of its properties (both
owned and leased) makes such qualification necessary, except for those
jurisdictions in which failure to do so would not have a material adverse effect
on NexGel or its business.

 

2.2              Authorization; Binding Obligations. All action on the part of
NexGel, its officers and directors necessary for the authorization of this
Agreement, the performance of all obligations of NexGel hereunder and the
authorization, sale, issuance and delivery of the Purchase Price Shares pursuant
hereto have been taken. The Agreement, when executed and delivered, will be a
valid and binding obligation of NexGel enforceable in accordance with its terms,
except (a) as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights and (b) general principles of equity that restrict the
availability of equitable remedies.

 

2.3              NexGel Bears Economic Risk. NexGel and its management has
substantial experience in evaluating and investing in transactions of securities
in companies similar to the Target so that it is capable of evaluating the
merits and risks of its investment in the Target and has the capacity to protect
its own interests. NexGel must bear the economic risk of this investment
indefinitely unless the Membership Interests are registered pursuant to the
Securities Act, or an exemption from registration is available.

 

2.4              Acquisition for Own Account. NexGel is acquiring the Membership
Interests for its own account for investment only, and not with a view towards
their distribution.

 

2.5              NexGel Can Protect Its Interest. NexGel represents that by
reason of its, or of its management’s, business or financial experience, NexGel
has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement

 

3.                  Representations And Warranties Of NexGel.

 

Each of the Sellers hereby represents and warrants to NexGel as of the Effective
Date as set forth below as follows:

 

3.1              Organization, Good Standing and Qualification. The Target is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware. The Target has all requisite power and
authority to own and operate its properties and assets and to carry on its
business as presently conducted. The Target is duly qualified to do business and
is in good standing as a foreign corporation in all jurisdictions in which the
nature of its activities and of its properties (both owned and leased) makes
such qualification necessary, except for those jurisdictions in which failure to
do so would not have a material adverse effect on the Target or its business

 

3.2              Capitalization. The Membership Interests held by the Sellers
constitute all of the outstanding equity of the Target. There are no outstanding
or authorized options, warrants, purchase rights, subscription rights,
conversion rights, exchange rights, or other contracts or commitments that could
require the Target to issue, sell, or otherwise cause to become outstanding any
of its equity. There are no outstanding or authorized equity appreciation,
phantom equity, profit participation, or similar rights with respect to the
Target. There are no voting trusts, proxies, or other agreements or
understandings with respect to the voting of the equity of the Target

 



 2. 

 

 

3.3              Seller Bears Economic Risk. Each Seller has substantial
experience in evaluating and investing in transactions of securities in
companies similar to NexGel so that it is capable of evaluating the merits and
risks of its investment in NexGel and has the capacity to protect its own
interests. Each Seller must bear the economic risk of this investment
indefinitely unless the Purchase Price Shares are registered pursuant to the
Securities Act, or an exemption from registration is available. Each Seller
understands that NexGel has no present intention of registering the Purchase
Price Shares under the Securities Act.

 

3.4              Acquisition for Own Account. Each Seller is acquiring the
Purchase Price Shares for her or his own account for investment only, and not
with a view towards their distribution.

 

3.5              NexGel Can Protect Its Interest. Each Seller represents that by
reason of its, or of its management’s, business or financial experience, he or
she has the capacity to protect her or his own interests in connection with the
transactions contemplated in this Agreement

 

3.6              Accredited Investor. Each Seller represents that he or she is
an “accredited investor” within the meaning of Regulation D under the Securities
Act.

 

4.                  Miscellaneous.

 

4.1              Governing Law. This Agreement shall for all purposes be
construed and interpreted in accordance with the laws of the State of Delaware,
without regard to any conflict of law rule or principle that would give effect
to the laws of another jurisdiction. All parties hereto (i) agree that any legal
suit, action or proceeding arising out of or relating to this Agreement shall be
instituted only in a federal or state court located in the City of New York in
the State of New York; (ii) waive any objection which they may now or hereafter
have to the laying of the venue of any such suit, action or proceeding,
including, without limitation, any objection based on the assertion that such
venue is an inconvenient forum; and (iii) irrevocably submit to the jurisdiction
of such federal or state courts in the City of New York in the State of New York
in any such suit, action or proceeding. All parties hereto agree that the
mailing of any processing any suit, action or proceeding in accordance with the
notice provisions of this Agreement shall constitute personal service thereof.

 

4.2              Survival. The representations, warranties, covenants and
agreements made herein shall survive the closing of the transactions
contemplated. All statements as to factual matters contained in any certificate
or other instrument delivered by or on behalf of the parties pursuant hereto in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the parties hereunder solely as of the date of
such certificate or instrument.

 



 3. 

 

 

4.3              Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding upon
the parties hereto and their respective successors, assigns, heirs, executors
and administrators and shall inure to the benefit of and be enforceable by each
person who shall be a holder of the Membership Interests from time to time.

 

4.4              Entire Agreement. This Agreement, the exhibits and schedules
hereto, the Operating Agreement and the other documents delivered pursuant
hereto constitute the full and entire understanding and agreement between the
parties with regard to the subjects hereof.

 

4.5              Severability. In the event one or more of the provisions of
this Agreement should, for any reason, be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Agreement, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

 

4.6              Amendment and Waiver. This Agreement may be amended or
modified, and the obligations of the Sellers and the rights of the NexGel under
the Agreement may be waived, only upon the written consent of the Sellers and
NexGel.

 

4.7              Notices. All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) by personal delivery to
the party to be notified, (b) by registered or certified mail, return receipt
requested, postage prepaid, or (c) by nationally recognized overnight courier,
specifying next day delivery. All notices shall be effective upon receipt or
refusal. All communications shall be sent to the Sellers and to NexGel at the
address set forth on the signature page or in the preamble of this Agreement or
at such other address or electronic mail address as the Sellers or NexGel may
designate by ten (10) days advance written notice to the other parties hereto.

 

4.8              Expenses. Each party shall pay all costs and expenses that it
incurs with respect to the negotiation, execution, delivery and performance of
the Agreement.

 

4.9              Attorneys’ Fees. In the event that any suit or action is
instituted under or in relation to this Agreement (including without limitation
to enforce any provision or right of a party in this Agreement), the prevailing
party with respect to each claim in such dispute shall be entitled to recover
from the losing party with respect to such claim all reasonable fees, costs and
expenses with respect to each claim for which a party is the prevailing party
(including without limitation, such reasonable fees and expenses of attorneys
and accountants, which shall include, without limitation, all reasonable fees,
costs and expenses of appeals), but only to the extent such prevailing party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

 

4.10          Titles and Subtitles. The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

 

4.11          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

 

[SIGNATURE PAGE FOLLOWS]

 

 4. 

 

 

IN WITNESS WHEREOF, the parties hereto have executed the Membership Interest
Purchase Agreement as of the date set forth in the first paragraph hereof.

 



 

NEXGEL, INC.     By: /s/ Adam Levy   Name: Adam Levy Its: Chief Executive
Officer

 

 

SPORT DEFENSE LLC MEMBERS:           /s/ Richard Myers   Signature of Richard
Myers   1991 Wellspring Lane   Malvern, Pennsylvania 19355           /s/ Erin
Langan   Signature of Erin Langan   1991 Wellspring Lane   Malvern, Pennsylvania
19355           /s/ William Odenthal   Signature of William Odenthal   1760 Deer
Run Road   Bethlehem, Pennsylvania 18015           /s/ Adam Levy   Signature of
Adam Levy   2 Avenue of Two Rivers South   Rumson, New Jersey 07760          
/s/ Nachum Stein   Signature of Nachum Stein   605 Third Avenue, 9th Floor   New
York, New York 10158  

 

 

 

 

 



 



Exhibit A



 

PURCHASE PRICE SHARE ALLOCATION

 

 



Name Number of NexGel’s Shares of Common Stock     Nachum Stein 3,187,500    
Richard Myers 1,546,875     Erin Langan 1,546,875     William Odenthal 1,546,875
    Adam Levy 1,546,875     Total 9,375,000

 



 

 

